      Case 5:20-cv-03664-LHK Document 195 Filed 06/18/21 Page 1 of 13




 1   BLEICHMAR FONTI & AULD LLP                           QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Lesley Weaver (Cal. Bar No. 191305)                  Andrew H. Schapiro (admitted pro hac vice)
 2   555 12th Street, Suite 1600                          andrewschapiro@quinnemanuel.com
     Oakland, CA 94607                                    191 N. Wacker Drive, Suite 2700
 3   Tel.: (415) 445-4003                                 Chicago, IL 60606
     lweaver@bfalaw.com                                   Tel: (312) 705-7400
 4
     DICELLO LEVITT GUTZLER LLC                           Counsel for Defendant; additional listed below
 5   David A. Straite (admitted pro hac vice)
     One Grand Central Place                              BOIES SCHILLER FLEXNER LLP
 6   60 East 42nd Street, Suite 2400                      Mark C. Mao (Cal. Bar No. 238027)
     New York, New York 10165                             44 Montgomery St., 41st Floor
 7   Tel.: (646) 933-1000                                 San Francisco, CA 94104
     dstraite@dicellolevitt.com                           Tel: (415) 293-6800
 8                                                        mmao@bsfllp.com
     SIMMONS HANLY CONROY LLC
     Jason ‘Jay’ Barnes (admitted pro hac vice)           SUSMAN GODFREY LLP
 9
     112 Madison Avenue, 7th Floor                        William Christopher Carmody (pro hac vice)
     New York, NY 10016                                   1301 Avenue of the Americas, 32nd Floor
10
     Tel.: (212) 784-6400                                 New York, NY 10019
     jaybarnes@simmonsfirm.com                            Telephone: (212) 336-8330
11
                                                          bcarmody@susmangodfrey.com
     Counsel for Calhoun Plaintiffs; additional counsel
12
     listed in signature blocks below                     MORGAN & MORGAN
13                                                        John A. Yanchunis (admitted pro hac vice)
                                                          201 N. Franklin St., 7th Floor
14                                                        Tampa, FL 33602
                                                          Tel: (813) 223-5505
15                                                        jyanchunis@forthepeople.com

16                                                        Counsel for Brown Plaintiffs; additional listed below

17                           UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
18

19   PATRICK CALHOUN, et al., on behalf of                      Case No. 5:20-cv-5146-LHK-SVK
     themselves and all others similarly situated,
20           Plaintiffs,                                        JOINT SUBMISSION RE: POSSIBLE
                                                                APPOINTMENT OF A SPECIAL MASTER
21            v.

22   GOOGLE LLC,                                                Referral: Hon. Susan van Keulen, USMJ
          Defendant.
23
     CHASOM BROWN, et al., on behalf of themselves
24   and all others similarly situated,                         Case No. 5:20-cv-3664-LHK-SVK
               Plaintiffs,
25
              v.
26
     GOOGLE LLC,
27        Defendant.

28                                                          1                    Case No. 5:20-cv-5146-LHK-SVK
                                                                                 Case No. 5:20-cv-3664-LHK-SVK
                                                                        JOINT SUBMISSION RE SPECIAL MASTER
      Case 5:20-cv-03664-LHK Document 195 Filed 06/18/21 Page 2 of 13




 1 June 18, 2021
   Submitted via ECF
 2 Magistrate Judge Susan van Keulen
   San Jose Courthouse
 3
   Courtroom 6 - 4th Floor
 4 280 South 1st Street
   San Jose, CA 95113
 5
          Re:    Joint Submission re: Possible Appointment of Special Master
 6               Calhoun v. Google LLC, Case No. 5:20-cv-5146, Dkt. No. 220-1, Dispute 1.3
                 Brown v. Google LLC, Case No. 5:20-cv-3664, Dkt No. 191-1, Disputes P3 & P6
 7

 8 Dear Magistrate Judge van Keulen:

 9        Pursuant to Your Honor’s Order dated June 8, 2021 in Calhoun, et al. v. Google LLC (Dkt.
   No. 220-1, Dispute 1.3), and Your Honor’s Order dated June 8, 2021 in Brown, et al. v. Google LLC
10 (Dkt. No. 191-1, Disputes P3 & P6), the Calhoun Plaintiffs, the Brown Plaintiffs, and Defendant

11 Google LLC (“Google”) jointly submit this statement containing the parties’ views on the possible
   appointment of a special master.
12
          The statement starts with a joint statement from all parties reporting on the status of
13 discussions and those points where agreement has been reached, followed by separate position
   statements from the Calhoun and Brown Plaintiffs and Google regarding those points in dispute.
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                 2                  Case No. 5:20-cv-5146-LHK-SVK
                                                                      Case No. 5:20-cv-3664-LHK-SVK
                                                             JOINT SUBMISSION RE SPECIAL MASTER
       Case 5:20-cv-03664-LHK Document 195 Filed 06/18/21 Page 3 of 13




 1 JOINT STATEMENT OF ALL PARTIES:

 2          The parties conferred several times during the week of June 14, 2021, including a joint video
     conference with counsel for all parties on June 17, 2021. The parties jointly report the following:
 3

 4          1. The parties agree that the appointment of a Special Master for specific purposes pursuant
               to Fed. R. Civ. P. 53 is appropriate in these two related cases, and all parties agree that
 5             the role would supplement, not supplant, Your Honor’s current role, consistent with the
               ABA’s recently adopted “Guidelines for the Appointment and Use of Special Masters”
 6             (the “ABA Guidelines”) Guideline 4.
 7
            2. The parties agree that the Special Master should (at a minimum) be appointed as a
 8             “Technology Master” as described in Section 1.8 of the Academy of Court Appointed
               Master’s Benchbook, to address issues regarding Calhoun Dispute 1.3 and Brown
 9             Disputes P3 and P6.
10          3. The parties have a disagreement in terms of the extent to which the Special Master should
11             be permitted to address other discovery disputes and the process by which the parties
               should work with the Special Master to address and resolve any disputes. The parties
12             address this disagreement in the portions below.

13          4. The parties also have a disagreement concerning the next steps in appointing the Special
               Master. Given the parties’ agreement to the appointment of a Special Master, and to
14             avoid further delay, Plaintiffs proposed an additional submission on June 23 with any
               competing appointment orders and names of proposed Special Masters. Google
15
               disagrees. This dispute is addressed below.
16
     JOINT STATEMENT OF THE CALHOUN AND BROWN PLAINTIFFS:
17
          The authority of Magistrate Judges to appoint Special Masters is well-established. See, e.g.,
18 Shakman v. Clerk of Cook County, 994 F.3d 832 (7th Cir. 2021); Glover v. Udren, No. CIV.A. 08-

19 990, 2012 WL 1436564 (W.D. Pa. Feb. 16, 2012), report and recommendation adopted, No. CIV.
   08-990, 2012 WL 1450150 (W.D. Pa. Apr. 25, 2012). Special Master appointments often
20 “streamlin[e] discovery . . . and – somewhat surprisingly – reduce cost and delay.” Hon. Shira
   Scheindlin (Ret.), The Use of Special Masters in Complex Cases, Law360 (Aug. 15, 2017).
21
          Courts routinely define the scope of a Special Master’s duties broadly to address matters that
22 may arise. See, e.g., LV v. New York City Dep’t of Educ., No. 03-CV-9917 (LAP), 2021 WL

23 1941834, at *1 (S.D.N.Y. May 14, 2021) (enabling special master to “[p]erform such other duties,
   and have such other authority, as the Parties may mutually agree upon, or as the Court may further
24 order”); Moussouris v. Microsoft Corp., No. C15-1483JLR, 2017 WL 1652910, at *1 (W.D. Wash.
   May 2, 2017) (defining special master’s scope of authority on additional matters “as the court may
25 determine after notice of the parties”); In re Cathode Ray Tube (CRT) Antitrust Litig., No. 07-5944
   SC, 2011 WL 6141066, at *2 (N.D. Cal. Dec. 8, 2011) (empowering special master to assist in
26 “other matters in which the Court wishes to utilize his services”).
27

28                                                    3                   Case No. 5:20-cv-5146-LHK-SVK
                                                                          Case No. 5:20-cv-3664-LHK-SVK
                                                                 JOINT SUBMISSION RE SPECIAL MASTER
       Case 5:20-cv-03664-LHK Document 195 Filed 06/18/21 Page 4 of 13




 1          As Google agrees, it is appropriate here to appoint a Special Master at a minimum to assist
     as a “Technology Master” in connection with Calhoun Dispute 1.3 and Brown Disputes P3 and P6.
 2   Such an appointment was made, for example, in the Ford Motor Company unintended acceleration
     case, where the Court appointed a Special Master to provide assistance with discovery into the
 3
     source code for the electronic throttle control system. See Johnson v. Ford Motor Company, 3:13-
 4   cv-6529 (S.D. W. Va.). The Magistrate Judge appointed a technical advisor to meet with the parties
     and their experts, review the relevant source code, request additional information, and advise the
 5   Court on related discovery orders. See Order Appointing Technical Advisor for the Court dated
     April 28, 2016 (Johnson Dkt. No. 740).
 6
             In the near term, the Calhoun and Brown Plaintiffs believe a Special Master can provide
 7
     useful assistance with these disputes. That may include not only the production of additional data
 8   but also any disputes regarding the scope of any clean room access by Plaintiffs and their experts,
     if permitted by the Court. With that technical expertise, the Special Master may be able to assist
 9   with other disputes as well, such as the scope of any source code review (Brown Dispute P14). On
     June 16, Google’s 30(b)(6) representative admitted that Google maps identifiers in various ways,
10   including ways that link authenticated and unauthenticated data. A Special Master could help
11   coordinate any clean room access and any source code review based on that testimony and other
     evidence, including to assess both the completeness of Google’s productions and Google’s
12   representations. Similarly, the Calhoun Plaintiffs believe a Special Master can help identify efficient
     ways to produce information relating to the Named Plaintiffs in appropriate formats and also sample
13   data on a class-wide basis (Calhoun Dispute 1.3).
14           To make this process useful and efficient, Plaintiffs propose a weekly or bi-weekly check-
15   in with the Special Master to discuss pending discovery disputes, to do that before the parties reach
     impasse, not in lieu of meet and confer sessions but to facilitate constructive negotiation. As the
16   ABA Guidelines note, Courts should “consider using special masters not only after particular issues
     have developed, but at the outset of litigation.” ABA Guideline 1 (emphasis added). While the
17   parties appreciate that Your Honor has scheduled frequent discovery hearings, Plaintiffs are hopeful
     that the assistance of a Special Master will reduce the number of disputes presented to the Court for
18   resolution. As noted after the adoption of the ABA Guidelines:
19
                Even where the [special master’s] role is one a magistrate judge may be in a position
20              to perform, there is still a question of making the best and highest use of the
                magistrate judge’s time. The real benefit a special master provides to case
21              management is not resolving disputes that should be going to the court. It is
                avoiding disputes that should be resolved without the need for court intervention.
22
                The 2015 amendments to the Federal Rules of Civil Procedure reflect a philosophy
23              that not just the court but also “the parties” should construe, administer, and employ
                the rules “to secure the just, speedy, and inexpensive determination of every action
24              and proceeding.” But that admonition is not self-executing. And when counsel for
                whatever reason cannot agree on what is “reasonable,” those issues come back to
25              the court in the form of expensive, time-consuming, and contentious motions. The
                fact that magistrate judges might be able to herd cats does not mean that they are
26
                best employed in doing so.
27

28                                                     4                   Case No. 5:20-cv-5146-LHK-SVK
                                                                           Case No. 5:20-cv-3664-LHK-SVK
                                                                  JOINT SUBMISSION RE SPECIAL MASTER
       Case 5:20-cv-03664-LHK Document 195 Filed 06/18/21 Page 5 of 13




 1 Merril Hirsh, “A Revolution That Doesn’t Offend Anyone: The ABA Guidelines for the
   Appointment and Use of Special Masters,” THE JUDGES’ JOURNAL, Vol. 58, No. 4 at 33 (Fall 2019)
 2 (emphasis added); see also Judge Scheindlin at 3 (“I recommend that judges raise the issue of
   referring matters to a special master at the outset of the case.”).
 3

 4           The Calhoun Plaintiffs also believe it may be helpful for the Special Master to address ESI
     disputes, including but not limited to disputed ESI Search Terms and the possible use of TAR. See
 5   ACAM Benchbook, Section 1.4. ESI disputes are some of the more technical disputes in discovery,
     particular in a technology case like this one, where understanding the jargon used by engineers in
 6   everyday communications is vital to ensuring that appropriate and proportional search terms are
     used. Deeper involvement of a Special Master with technical expertise will enable the Court to make
 7
     determinations about search terms not based on just the number of them but also based on their
 8   efficacy. Decisions about what data should be produced, and in what format, can be rooted in a
     technical understanding of what is collected and how by Google; how sampling can be
 9   accomplished; and what compromises are appropriate. Similarly, recent 30(b)(6) deposition
     testimony confirms Google’s use of unique technical terms and codenames to reference relevant
10   data collection, storage, and use practices, and guidance from a Special Master could be especially
11   helpful in terms of resolving technical disputes in common to both cases.

12         Given the parties’ agreement that there should be a Special Master, and unless the Court
   prefers some other approach, Plaintiffs plan to submit a proposed appointment order on June 23,
13 along with the names, CVs, and contact information for a proposed Special Master.

14          Plaintiffs’ Response to Google’s Statement Below:
15
           First, Plaintiffs disagree that the Special Master’s role should be strictly limited to Calhoun
16 Dispute 1.3 and Brown Disputes P3 and P6. There are additional disputes for which the parties and
   the Court would benefit from technical expertise, such as source code review (Brown Dispute P14).
17 Similarly, the Calhoun Plaintiffs seek input on disputes regarding technical ESI search terms. There
   is no justification for precluding a Special Master who has the relevant background and experience
18 from assisting in resolving these disputes. Also, additional disputes requiring technical expertise

19 may arise as fact discovery progresses. Restricting the Special Master’s authority at this early
   juncture is unnecessary and counterproductive, as courts routinely issue Rule 53 orders empowering
20 Special Masters to address additional issues as they may arise. See, e.g., LV, 2021 WL 1941834, at
   *1; Moussouris, 2017 WL 1652910, at *1; In re Cathode Ray Tube (CRT) Antitrust Litig., 2011 WL
21 6141066, at *2.

22
          Second, Plaintiffs do not envision the Special Master supplanting the Court’s role in
23 managing  discovery, and they do not seek the appointment of a general Discovery Master. Plaintiffs
   wish to empower the Special Master to resolve issues requiring technical expertise, which in these
24 cases may touch upon multiple aspects of discovery including electronically stored information.

25         Third, Plaintiffs’ proposal of bi-weekly check-ins (starting in the coming weeks) would
   streamline the resolution of disputes. There is no hearing scheduled before the Court until August
26
   12, 2021. Regular check-ins with the Special Master could resolve disputes in the interim and
27 alleviate the need to raise them with the Court at the next hearing. To the extent resolution requires
   the Court to order additional evidence, regular check-ins would help crystallize issues and the
28                                                    5                    Case No. 5:20-cv-5146-LHK-SVK
                                                                          Case No. 5:20-cv-3664-LHK-SVK
                                                                 JOINT SUBMISSION RE SPECIAL MASTER
       Case 5:20-cv-03664-LHK Document 195 Filed 06/18/21 Page 6 of 13




 1 requested relief for the Court. Google’s fear that the check-ins would increase briefing and the
   number of disputes is misplaced.
 2
           Fourth, Plaintiffs object to Google’s proposal to strip the Special Master of authority to issue
 3
   binding oral and written guidance. Google’s proposed limitation on the Special Master’s authority
 4 would increase burdens by creating additional briefing before the Court. Allowing the Special
   Master to issue oral guidance, transcribed by a court reporter, would achieve the parties’ goal in
 5 using the technical expertise of a Special Master efficiently to resolve disputes.

 6        Fifth, Plaintiffs disagree with Google’s reading of this Court’s orders inviting the parties to
 7 submit their views on the appointment of a Special Master. Plaintiffs read the Court’s orders as
   requesting the parties to submit proposed Rule 53 orders defining the scope of the appointment for
 8 the Special Master. By contrast, Google asks the Court to direct the parties to prepare an order of
   appointment at a later date. Plaintiffs believe prolonging the submission of proposed orders will
 9 only further delay discovery.

10        Plaintiffs will continue to meet and confer with Google and hope to resolve some or all of
11 these areas of disagreement. If the parties are unable to reach an agreement who should be the
   Special Master on an appointment order, absent an objection by the Court, Plaintiffs intend to submit
12 a proposed Rule 53 order on June 23 along with proposals for the Special Master.

13 STATEMENT OF DEFENDANT GOOGLE LLC:

14           The parties in Brown and Calhoun and the Court would benefit from the appointment of “a
15   special master under Rule 53 with sufficient technical expertise to assist the Court in evaluating the
     parties’ arguments and responses on the foregoing issues in particular and, if necessary, on future
16   discovery disputes.” Brown, Dkt. 191-1 at 2; Calhoun, Dkt. 220-1 at 1. Consistent with the Court’s
     order, the special master’s scope of authority should be limited to assisting the Court’s
17   decisionmaking on the technical, data-related aspects of Disputes P3/P6 in Brown and Dispute 1.3
     in Calhoun and if necessary, any other technical data-related discovery issues in future disputes.
18   Brown, Dkt. 191-1 at 2; Calhoun, Dkt. 220-1 at 1. This role should be akin to the Technology Master
19   described in Section 1 of the Academy of Court-Appointed Masters Benchbook (“Benchbook”).1 In
     particular, for the reasons below, the Court should appoint a common technical special master for
20   Brown and Calhoun and direct the parties to prepare an order of appointment that: (1) defines the
     disputes to be addressed by the special master as disputes that require its technical expertise, and (2)
21   authorizes the special master to request a hearing or further briefing on discrete questions and file
     reports and recommendations on the court docket, but without the additional authority to exercise
22
     the appointing court’s power to compel, take, and record evidence.
23
        1. The Scope Of Disputes For The Special Master Should Be Limited To Disputes That
24         Require The Special Master’s Technical Expertise.

25
        1
26            https://www.courtappointedmasters.org/acam/assets/File/public/handbook/section_1.pdf
   (describing that a “Technology Master,” such as “[a] master[] with technical expertise can be very
27 helpful,” “[i]n cases intertwined with technology, scientific, or complex issues” and “can provide
   the courts and parties with the expertise necessary6 to understand and resolve problems.”
                                                                           Case No. 5:20-cv-5146-LHK-SVK
28
                                                                            Case No. 5:20-cv-3664-LHK-SVK
                                                                   JOINT SUBMISSION RE SPECIAL MASTER
       Case 5:20-cv-03664-LHK Document 195 Filed 06/18/21 Page 7 of 13




 1         The Court has indicated it seeks assistance with respect to technical, data-related issues that
   may be beyond the expertise or knowledge of the average lawyer. That is prudent: the parties have
 2 access to their own technical experts to help them understand the matter and construe arguments;
   the Court should have the ability to similarly rely on the insights of a neutral advisor with sufficient
 3
   technical expertise.
 4
           Appropriately, the Court raised its consideration of the appointment of a technical special
 5 master in the context of lingering disputes related to productions of plaintiffs’ data, which involve
   highly technical issues related to Google’s data logs.2 Google has fully complied with its discovery
 6 obligations and the Court’s orders in both cases, has produced corporate witnesses for four separate

 7 full-day depositions, and has made seven document productions totaling over 3,500 pages in
   response to these issues. Yet in both cases, Plaintiffs have continued to demand additional irrelevant
 8 and unduly burdensome discovery. The appointment of a technical special master with the necessary
   expertise to readily understand the discovery Google has already provided and what Plaintiffs in
 9 both cases have requested and may request in the future, would be helpful in resolving such disputes
   in an efficient and fair manner. Should the Court determine that the technical special master’s
10 expertise would also be useful to resolving other discovery disputes concerning technical issues

11 before the Court, Google welcomes the opportunity to address those issues before the special master
   as well.
12
       2. There Is No Demonstrated Need For A Discovery Master or Electronic Discovery
13         Master

14         Plaintiffs have indicated that they favor the appointment of a special master whose duties
   would encompass those of a general “Discovery Master” and an “Electronic Discovery Master”
15 pursuant to the Benchbook.3 Plaintiffs essentially envision a discovery master supplanting the

16 Court’s responsibility to manage discovery in these litigations. That is neither proper nor necessary
   here.
17
           Duties of a general discovery master typically involve “manag[ing] a discovery plan,
18 issu[ing] orders resolving discovery disputes, ... and monitor[ing] ongoing discovery.” 4 The Court
   to date has already demonstrated its ability and willingness to manage these cases efficiently. The
19 Court has instituted an orderly process whereby the Parties identify disputes and submit arguments

20 in a chart filed on the docket. This process has more often than not resulted in compromises, or at
   least a narrowing of the disputes. The Court then has proceeded methodically to resolve or at least
21 provide guidance on any remaining issues without delay, either in writing or orally at the hearings.
   That the Court may need additional assistance on the technical aspects of Disputes P3/P6 in Brown
22 and Dispute 1.3 in Calhoun due to their technical nature does not justify shifting the general

23
       2
         Disputes P3/P6 in Brown and Dispute 1.3 in Calhoun are instructive. Disputes P3/P6 in Brown
24 concern “Google’s production of Plaintiffs’ data” and “class member identifications,” Brown, Dkt.

25 191-1 at 2, 3, while Dispute 1.3 concern “Plaintiffs’ RFP No. 5, request for data associated with
   Plaintiffs or their PI.” Calhoun, Dkt. 220-1 at 1.
26     3
          https://www.courtappointedmasters.org/acam/assets/File/public/handbook/section_1.pdf.
27      4
          https://www.courtappointedmasters.org/acam/assets/File/public/handbook/section_1.pdf
   (defining “Discovery Master”).                 7                    Case No. 5:20-cv-5146-LHK-SVK
28
                                                                          Case No. 5:20-cv-3664-LHK-SVK
                                                                 JOINT SUBMISSION RE SPECIAL MASTER
       Case 5:20-cv-03664-LHK Document 195 Filed 06/18/21 Page 8 of 13




 1 discovery disputes to a general special master. Such approach is unnecessary, unduly burdensome,
   and would frustrate the real mission of this exercise: to afford the Court with advice and input from
 2 a technically-proficient neutral special master as the Court weighs the arguments and positions of
   the Parties.
 3

 4        At this juncture, the Court has deep, institutional knowledge of the parties’ discovery
   disputes that have been vigorously litigated over the past few months. Introducing a general
 5 discovery master in light of the Court’s orderly process would slow down, rather than streamline,
   any resolution of the Parties’ discovery disputes. It would take a significant amount of time for a
 6 person not familiar with the prior record to digest the subject matter of the disputes, their history,

 7 and the related interim orders, briefing, and oral argument—for not one, but two litigations.

 8           Nor is there a need here for an Electronic Discovery Master, which is described in the
     Benchbook as a master who “can resolve problems that arise from determining what information is
 9   readily accessible or recoverable, what is an appropriate native format, and whether meta data needs
     to be disclosed.”5 None of the pending technical discovery disputes relate to Google’s ESI sources
10   or production information. The parties have long since resolved those disputes and memorialized
11   ESI production issues in their respective ESI Protocols. Nor are any perceived delays in resolving
     ESI disputes the result of lack of diligence or attention by the Court, such that a discovery master is
12   necessary. As an example, Calhoun Plaintiffs stated during the June 17, 2021 meet and confer that
     they intended to raise the Dispute 1.6 (“ESI Search Terms”) with the appointed special master. But
13   the Court is well-equipped to handle this dispute and has already ordered a joint letter submission
     to be due next week, June 25, 2021. Calhoun, Dkt. 220-1 at 2. And Google and the Brown Plaintiffs
14   have resolved all but one issue related to ESI search terms for the original Brown custodians and are
15   well on their way to resolving remaining ESI search term disputes with the Court’s assistance.
     Adding yet another layer of review for these issues would delay—not expedite—their determination.
16
           Plaintiffs’ additional request that the special master hold weekly or bi-weekly “check-in”
17 hearings open for all discovery matters is also unnecessary, impractical, and burdensome. Given
   the mostly one-side nature of discovery in these cases, Google is concerned that Plaintiffs will use
18 an all-purpose discovery master as carte blanche to raise even more disputes and request even more

19 briefing, thus creating even more burden on Google, and eventually this Court, than they already
   have to date. Certainly, the resolution of the limited Disputes in P3/P6 in Brown and/or Dispute 1.3
20 in Calhoun—i.e., the disputes on which the Court has proposed the appointment of a technical
   advisor—does not require such a burdensome process.
21
       3. The Special Master’s Authority Should Be Appropriately Limited To Filing Written
22         Reports And Recommendations On The Court Docket
23       The technical special master should be authorized to file written reports and
24 recommendations on the court docket.

25           The special master should not be authorized to issue orders to resolve disputes either orally
     or in writing without filing on the case docket with a right for parties to object or otherwise address.
26
27      5
          https://www.courtappointedmasters.org/acam/assets/File/public/handbook/section_1.pdf
   (defining “Electronic Discovery Master”)       8                    Case No. 5:20-cv-5146-LHK-SVK
28
                                                                            Case No. 5:20-cv-3664-LHK-SVK
                                                                   JOINT SUBMISSION RE SPECIAL MASTER
       Case 5:20-cv-03664-LHK Document 195 Filed 06/18/21 Page 9 of 13




 1 Requiring the special master to issue written reports and recommendations on the court docket, as
   opposed to providing oral or written guidance without filing, would assist in providing the Court
 2 and the Parties with a full and complete record of the technical special master’s advice on how to
   resolve the discovery disputes.
 3

 4         The special master should likewise not be authorized to order additional discovery from the
   parties. That would only delay resolution of the disputes, increase the risk of wasting party and
 5 judicial resources, and because as discussed above, Google has already fully complied with its
   discovery obligations and the Court’s order by producing the extensive discovery related to at least
 6 Disputes P3/P6 in Brown and Dispute 1.3 in Calhoun.

 7
           Limiting the authority of the technical special master in this manner strikes the right balance
 8 of providing the Court with the needed technical assistance on technical discovery disputes while
   allowing the Court, in parallel, to continue to resolve the discovery disputes.
 9
           Google’s Response to Plaintiffs’ Statement Above:
10
           Plaintiffs’ proposal to nominate special masters and submit proposed orders appointing the
11
   special master by next week before the Court has had an opportunity to weigh in on the special
12 master issues discussed above puts the cart before the horse. The Court must first resolve the
   threshold issue of scope of duties and authority before the Parties can propose nominations and
13 proposed order for the technical special master. The Plaintiffs themselves do not appear to be aligned
   as to the full scope of the technical special master’s role in this case. Only the Calhoun Plaintiffs
14 appear to stretch the scope of disputes that the technical special master would handle to also include
   disputes related to ESI discovery generally. It would be more appropriate to assign the technical
15
   special master to assist on disputes that require its technical expertise—something all parties agree
16 on. A person who is well-suited to be a technical special master may not necessarily be well-suited
   to also address general discovery disputes. Accordingly, Google respectfully requests to submit its
17 nominations for special masters and proposed order appointing the special master after the Court
   has ruled on scope.
18
           Further, Plaintiffs’ discussion of its proposal of weekly or bi-weekly “check-ins” with the
19 Special Master confirms Google’s concerns and would render the process anything but “useful and

20 efficient.” Plaintiffs propose weekly or bi-weekly “check-ins” “to discuss pending discovery
   disputes . . . “before the parties reach impasse.” See supra (emphasis in original). The special master
21 should not have to do the parties’ job for them. The parties should be doing the meeting and
   conferring among each other before going to the Court. Plaintiffs’ proposal effectively circumvents
22 the efficient and streamlined process in the Court’s discovery standing order for the parties to first
   “meet and confer to attempt to resolve the dispute” before reaching out the Court (or a mediator) for
23
   resolution. None of the ABA Guidelines that Plaintiffs recite contemplate such a unilateral discovery
24 process.

25

26
27

28                                                    9                   Case No. 5:20-cv-5146-LHK-SVK
                                                                          Case No. 5:20-cv-3664-LHK-SVK
                                                                 JOINT SUBMISSION RE SPECIAL MASTER
     Case 5:20-cv-03664-LHK Document 195 Filed 06/18/21 Page 10 of 13




 1                                                     Respectfully,

 2
     BLEICHMAR FONTI & AULD LLP                        QUINN EMANUEL URQUHART &
 3
                                                       SULLIVAN, LLP
 4   By: /s/ Lesley Weaver
     Lesley Weaver (Cal. Bar No. 191305)               By: /s/ Andrew H. Schapiro
 5   Angelica M. Ornelas (Cal. Bar No. 285929)         Andrew H. Schapiro (admitted pro hac vice)
     Joshua D. Samra (Cal. Bar No. 313050)             andrewschapiro@quinnemanuel.com
 6   555 12th Street, Suite 1600                       191 N. Wacker Drive, Suite 2700
     Oakland, CA 994607                                Chicago, IL 60606
 7
     Tel.: (415) 445-4003                              Tel: (312) 705-7400
 8   Fax: (415) 445-4020                               Fax: (312) 705-7401
     lweaver@bfalaw.com
 9   aornelas@bfalaw.com                               Stephen A. Broome (CA Bar No. 314605)
     jsamra@bfalaw.com                                 stephenbroome@quinnemanuel.com
10                                                     Viola Trebicka (CA Bar No. 269526)
     DiCELLO LEVITT GUTZLER LLC                        violatrebicka@quinnemanuel.com
11
                                                       865 S. Figueroa Street, 10th Floor
12   By: /s/ David A. Straite                          Los Angeles, CA 90017
     David A. Straite (admitted pro hac vice)          Tel: (213) 443-3000
13   One Grand Central Place                           Fax: (213) 443-3100
     60 East 42nd Street, Suite 2400
14   New York, New York 10165                          Jomaire Crawford (admitted pro hac vice)
     Tel.: (646) 933-1000                              jomairecrawford@quinnemanuel.com
15
     dstraite@dicellolevitt.com                        51 Madison Avenue, 22nd Floor
16                                                     New York, NY 10010
     Amy E. Keller (admitted pro hac vice)             Tel: (212) 849-7000
17   Adam Levitt (admitted pro hac vice)               Fax: (212) 849-7100
     Adam Prom (admitted pro hac vice)
18   Ten North Dearborn Street, 6th Fl.                Josef Ansorge (admitted pro hac vice)
     Chicago, Illinois 60602                           josefansorge@quinnemanuel.com
19
     Tel.: (312) 214-7900                              1300 I Street NW, Suite 900
20   akeller@dicellolevitt.com                         Washington D.C., 20005
     alevitt@dicellolevitt.com                         Tel: (202) 538-8000
21   aprom@dicellolevitt.com                           Fax: (202) 538-8100
22   SIMMONS HANLY CONROY LLC                          Jonathan Tse (CA Bar No. 305468)
23                                                     jonathantse@quinnemanuel.com
     By: /s/ Jay Barnes                                50 California Street, 22nd Floor
24   Jason ‘Jay’ Barnes (admitted pro hac vice)        San Francisco, CA 94111
     Mitchell M. Breit (admitted pro hac vice)         Tel: (415) 875-6600
25   An Truong (admitted pro hac vice)                 Fax: (415) 875-6700
     Eric Johnson (admitted pro hac vice)
26   112 Madison Avenue, 7th Floor                     Counsel for Defendant Google LLC
27   New York, NY 10016
     Tel.: (212) 784-6400
28                                                10                 Case No. 5:20-cv-5146-LHK-SVK
                                                                     Case No. 5:20-cv-3664-LHK-SVK
                                                            JOINT SUBMISSION RE SPECIAL MASTER
     Case 5:20-cv-03664-LHK Document 195 Filed 06/18/21 Page 11 of 13




 1   Fax: (212) 213-5949
     mbreit@simmonsfirm.com
 2   jaybarnes@simmonsfirm.com
 3

 4   Counsel for Calhoun Plaintiffs

 5   BOIES SCHILLER FLEXNER LLP

 6   By: /s/ Mark C. Mao
     Mark C. Mao (CA Bar No. 236165)
 7   mmao@bsfllp.com
     Sean Phillips Rodriguez (CA Bar No. 262437)
 8
     srodriguez@bsfllp.com
 9   Beko Rebitz-Richardson (CA Bar No. 238027)
     brichardson@bsfllp.com
10   Alexander Justin Konik (CA Bar No. 299291)
     akonik@bsfllp.com
11   44 Montgomery Street, 41st Floor
     San Francisco, CA 94104
12
     Telephone: (415) 293 6858
13   Facsimile (415) 999 9695

14   James W. Lee (pro hac vice)
     jlee@bsfllp.com
15   Rossana Baeza
     rbaeza@bsfllp.com
16
     100 SE 2nd Street, Suite 2800
17   Miami, FL 33130
     Telephone: (305) 539-8400
18   Facsimile: (305) 539-1304
19   SUSMAN GODFREY LLP
20
    By: /s/ Amanda Bonn
21 Amanda Bonn (CA Bar No. 270891)
   abonn@susmangodfrey.com
22 1900 Avenue of the Stars, Suite 1400
   Los Angeles, CA 90067
23 Tel: (310) 789-3100

24
   William Christopher Carmody (pro hac vice)
25 bcarmody@susmangodfrey.com
   Shawn J. Rabin (pro hac vice)
26 srabin@susmangodfrey.com
   Steven Shepard (pro hac vice)
27 sshepard@susmangodfrey.com

28                                                 11            Case No. 5:20-cv-5146-LHK-SVK
                                                                 Case No. 5:20-cv-3664-LHK-SVK
                                                        JOINT SUBMISSION RE SPECIAL MASTER
     Case 5:20-cv-03664-LHK Document 195 Filed 06/18/21 Page 12 of 13




 1 Alexander P. Frawley (pro hac vice)
   afrawley@susmangodfrey.com
 2 1301 Avenue of the Americas, 32nd Floor
   New York, NY 10019
 3
   Tel: (212) 336-8330
 4
    MORGAN & MORGAN
 5
    By: /s/ John A. Yanchunis
 6 John A. Yanchunis (pro hac vice)

 7 jyanchunis@forthepeople.com
    Ryan J. McGee (pro hac vice)
 8 rmcgee@forthepeople.com
    Michael F. Ram (pro hac vice)
 9 mram@forthepeople.com
    Ra O. Amen (pro hac vice)
10 ramen@forthepeople.com

11 201 N Franklin Street, 7th Floor
    Tampa, FL 33602
12 Tel: (813) 223-5505
    Counsel for Brown Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                           12            Case No. 5:20-cv-5146-LHK-SVK
                                                           Case No. 5:20-cv-3664-LHK-SVK
                                                  JOINT SUBMISSION RE SPECIAL MASTER
      Case 5:20-cv-03664-LHK Document 195 Filed 06/18/21 Page 13 of 13




 1                               ATTESTATION OF CONCURRENCE

 2          I am the ECF user whose ID and password are being used to file this Joint Submission.

 3 Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above has

 4
     concurred in the filing of this document.
 5

 6 Dated: June 18, 2021                                        By: /s/ Andrew H. Schapiro
                                                                   Andrew H. Schapiro
 7                                                                 Counsel on behalf of Google

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                  13                 Case No. 5:20-cv-5146-LHK-SVK
                                                                       Case No. 5:20-cv-3664-LHK-SVK
                                                              JOINT SUBMISSION RE SPECIAL MASTER
